02-10-384-CR













 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00384-CR
 
 



Robert Cutler


 


APPELLANT




 
V.
 




The State of Texas


 


STATE 



 
 
------------
 
FROM THE
367th District Court OF Denton
COUNTY
------------
MEMORANDUM
OPINION[1]
----------
          Appellant Robert Cutler filed a notice
of appeal in which he “moves this honorable court to set a time and date to
hear petitioner’s motion.”  Cutler’s file
shows that he filed a “Motion For Bond Hearing” in the
trial court on the same day that he filed the notice of appeal.  On September 20, 2010, we notified Cutler of
our concern that we lacked jurisdiction over this appeal because the trial
court has not entered any appealable orders and informed him that we would
dismiss the appeal for want of jurisdiction unless he or any party desiring to
continue the appeal filed a response showing grounds for continuing the
appeal.  We have not received a
response.  Because we generally have
jurisdiction to consider an appeal in a criminal case only when there has been
a judgment of conviction, and because the trial court has not entered an
appealable order, we dismiss the appeal for want of jurisdiction.  See McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no
pet.).
 
 
PER CURIAM
 
PANEL:  MEIER, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  November 18, 2010




[1]See Tex. R. App. P. 47.4.